Citation Nr: 1726187	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  08-35 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for generalized anxiety disorder with depressive features.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981 and from February 1983 to February 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, May 2008, October 2008, March 2009 and July 2009 rating decisions of the San Juan, Puerto Rico, VA Regional Office (RO).

This matter was remanded by the Board in July 2012 for additional development.  In the Board's July 2012 decision, the Veteran's initial rating for the psychiatric disability was increased to 70 percent, and the issue of entitlement to a rating in excess of 70 percent was remanded for additional development.  


REMAND

The Veteran is seeking an initial rating in excess of 70 percent for his service connected generalized anxiety disorder with depressive features.  

The Board notes that since the most recent supplemental statement of the case (SSOC) in August 2016, additional evidence consisting of translated medical records addressing the Veteran's service-connected psychiatric disability has been uploaded to the Veteran's electronic claims file.  Under applicable law, the Board may not consider newly-submitted evidence in the first instance unless the claimant has waived initial consideration by the appropriate AOJ.  See 38 C.F.R. §§ 19.37, 20.1304 (2016).  The Veteran was sent correspondence requesting whether he wished to have initial review of this evidence by the RO waived.  Neither the Veteran nor his representative responded to the letter.  The Board notes that the provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence apply only to claims in which a substantive appeal was filed on or after February 2, 2013.  The Veteran's substantive appeal was received prior to February 2, 2013, and therefore, the provision of automatic waiver is not applicable to the psychiatric disability, in this case and a remand for initial RO consideration of the new evidence is required.

Consequently, the issue of entitlement to an initial disability rating higher than 70 percent for generalized anxiety disorder with depressive features must be remanded for readjudication by the AOJ with consideration of all relevant evidence received since the August 2016 SSOC.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for entitlement to an initial rating in excess of 70 percent generalized anxiety disorder with depressive features, with consideration of all evidence received after the issuance of the August 2016 SSOC.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




